El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Don Modesto Bird y León, demandante' y apelante, esta-bleció una acción en la Corte de Distrito de Humacao de acuerdo con las prescripciones del párrafo 3o. del artículo 1258 del Código Civil para rescindir y anillar un contrato de compraventa de cierta finca hecho por el demandado Manuel Eoig Hernández a favor del demandado Manuel Méndez, cuya venta según se ha alegado se hizo en fraude del deman-dante como acreedor del vendedor.
Las alegaciones de la demanda que son pertinentes a la cuestión envuelta en esta apelación son sustáncialmente las siguientes: Que en julio 1 de 1912, el demandado Manuel Eoig Hernández firmó al demandante cierto pagaré que se expresa literalmente en la demanda; que en 23 de marzo de 1913, el demandante endosó dicho pagaré a Don Jacinto Texidor, cuyo endoso dice: “Pagúese a la orden de Don Jacinto Texi-dor valor recibido. Gruayama, marzo 23 de 1913-. M. Bird;” que habiéndose reclamado por Texidor el' importe de esta obligación sin hacerse efectiva se vió obligado a presentar *408ima demanda en cobro de] mismo contra el citado Roig y el ahora demandante, qne fné radicada en la Corte de Distrito ■de Glnayama en 25 de marzo, 1913, y no habiendo apelado el demandado Roig de la sentencia qne en sn rebeldía se había dictado contra él, cierta finca descrita en la demanda qne se había embargado en el referido pleito fné anunciada en subasta pública por el marshal de la Corte de Distrito de Humacao el día 7 de Agosto de 1913, habiendo hecho constar el márshal el anunciar en el edicto esta finca qne gravaba la misma una hipoteca por cuatro mil ($4,000) dólares en favor de Don Juan Yías Ochoteco sin qne comparecieran postores a la subasta, siendo el valor de la finca igual a la cuantía de la hipoteca; que en virtud de no poder Texidor cobrar el im-porte del .pagaré lo devolvió al demandante con un segundo endoso que dice: ‘‘Págase a la orden de M. Bird valor de-vuelto por dicho señor toda vez que no he podido cobrar el importe de esta obligación por no tener bienes el señor Roig. San Juan, P. R., agosto 8, 1913;” que con fecha doce de marzo de 1913, estando aun sin solventar en todo o en parte el pa-garé, el demandado Roig en fraude de su acreedor Texidor en aquélla época, vendió al otro demandado Méndez que sabía que Roig adeudaba esta obligación a dicho Texidor y Bird y que tenía noticias de éste crédito, una finca situada en el-barrio del “Mamey” de Juncos con una casa de vivienda por la suma de $6,216, cuya finca fué inscrita al folio 147 vuelto del tomo 16 de Juncos; que en esta venta se hizo constar que del precio de ella se pagarían a Don Ramón Rubial $1,176, a Santini y Compañía $1,268 y a Don Herminio Suárez $2,272; que por virtud de esta venta se pretirió a Texidor entonces y después a Bird en el cobro de su crédito, y quedó el code-mandado Roig Hernández insolvente y sin bienes sobre los cuales hacer,, efectiva una sentencia que recayera en el cobro del pagaré descrito en la demanda pues la finca que ya había sido embargada estaba embargada por una cantidad igual a su valor; que esta venta se hizo por virtud de escritura No. 37 otorgada en Humacao ante el Notario Francisco Con-*409zález Fagundo en 12 de marzo de 1913, y ambas partes sabían la existencia de la obligación en cnestión, la qne estaba sin saldar y qne la escritura se otorgó con el único fin de de-fraudar al tenedor del pagaré en el cobro del mismo; qne el demandado Boig carece de bienes con los que hacer efectiva la referida obligación y el demandante carece de medios lega-les con los cuales hacer efectiva su deuda a no ser esta acción rescisoria.
Los demandados formularon excepción previa a la de-manda por el fundamento de no aducir hechos suficientes para determinar una causa de acción, que fué declarada con lugar por la corte fundándose en primer término, en que la de-manda no mostraba que el demandante Bird fuera acreedor del demandado Boig, y en segundo lugar, que en ella no se expresaban hechos suficientes constitutivos de' fraude, dic-tando al efecto sentencia desestimando la demanda.
La corte inferior funda claramente su opinión en la bien conocida doctrina de la fusión de una cosa en otra {merger), declarando en efecto que habiendo-sido fundido el pagaré en la sentencia dictada en el pleito establecido por Texidor contra Boig, el demandante Bird nada adquirió por el mero en-doso de dicho pagaré después de dictada dicha sentencia y por tanto de la demanda no constaba que el demandante fuera acreedor del demandado Boig, requisito principal e indispensable para la rescisión de acuerdo con el artículo 1258 del código. Sin embargo, el juez de distrito en el curso de su opinión y por vía de argumentación hace alguna referencia á ciertos artículos del Código de Comercio con el objeto tam-bién de mostrar la ineficacia de tal endoso independiente-mente de la cuestión de. merger, dedicando el apelante la mayor parte de su alegato, a hacer una larga argumentación res-pecto a si la nota en cuestión es o nó un documento mercan-til. y por tanto, si la corte inferior cometió o nó error al fun-darse en las expresadas disposiciones del Código de Comer-cio en apoyo de la conclusión a que llegó. La resolución de esta cuestión no era necesaria en manera alguna para llegar *410a la conclusión a que llegó la corte sentenciadora, la que conm ya liemos indicado fundó su sentencia en otros fundamentos diferentes y más sólidos, por lo que podemos muy bien dejar esta cuestión sin resolver basta que surja la misma cuestión y sea presentada más ampliamente en algún caso en que esté envuelta de modo directo y necesario su resolución. Lo que abora dijéramos sobre el particular, sería meramente un diclm incidental (obitercUcta) como fueron las manifestaciones be-abas por la corte inferior.
La demanda no es completa y resulta contradictoria en cuanto a sus pormenores, siendo además vaga con respecto' a la causa de acción que se quiso en ella expresar. Cuales-quiera que sean los becbos en realidad, el caso debe prosperar o no en este tribunal por virtud del mismo principio en que se fundó la celebración del juicio ante la corte inferior. Esa teoría es que el demandante Bird demandó simplemente como tenedor de un pagaré que le endosó Texidor, después que la corte a instancia de éste último babía dictado sentencia acerca de dicbo pagaré. La corte inferior resolvió que el pagaré babía quedado fundido en la sentencia y que por el mero en-doso del mismq a Bird después de dictada dicba sentencia éste no podía quedar convertido, en acreedor de Boig, que libró el pagaré. Creemos que no puede baber discusión alguna acerca de esta proposición y no es de la incumbencia de este tribunal promover nuevas cuestiones de motu propio y desen-volver todas las demás teorías con respecto al caso que po-drían presentarse teniendo en cuenta las circunstancias que aparecen de los autos.
“Una reclamación o demanda que se hace judicialmente y que pasa a la sentencia definitiva se funde o confunde en la sentencia, pierde su vitalidad, no pudiendo hacerse luego uso de ella como causa de acción o contrademanda. Además, por regla general todas las cualidades peculiares de la reclamación quedan fundidas en la sen-tencia que entonces está al mismo nivel que todas las demás senten-cias. Y estas reglas son aplicables a toda clase de reclamaciones, *411incluyendo contratos, fianzas, pagarés, y de acuerdo con algunos casos, hasta a las reclamaciones que se basan en sentencias anteriores.”
23 Cyc., 1108.
También estamos de acuerdo con la corte inferior al sos-tener que las alegaciones relativas al fraude son insuficientes si bien este defecto, según sugirió el juez sentenciador pudo fácilmente haber quedado subsanado mediante enmienda si no fuera por el otro error más fundamental que ya liemos discutido.
No vemos en los autos que se baya cometido ningún error fundamental, debiendo confirmarse la sentencia apelada.

Confirmada la sentencia apelada. .

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.